Exhibit 10.47

THIS SEPARATION AND TRANSITION AGREEMENT is entered into as of September 24,
2011 by and among the Parties.

R E C I T A L S

WHEREAS, Employee is currently employed as the Chief Scientific Officer of RXi
pursuant to the Existing Employment Agreement;

WHEREAS, it is proposed that Employee be employed in the same capacity by RNCS,
Inc., a Delaware corporation and wholly owned subsidiary of RXi (“RNCS”), in
connection with the transactions contemplated by the Definitive Agreements;

WHEREAS, in order to facilitate the transactions contemplated by the Definitive
Agreements, the Parties wish to terminate and Employee’s employment with RXi in
conjunction with her new employment by RNCS; and

WHEREAS, Employee wishes to resign voluntarily her employment with RXi in order
to accept her new employment with RNCS.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained in this Agreement, the Parties agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Existing Employment Agreement. Certain
other capitalized terms used herein shall have the meanings indicated in
paragraph 7.

 

2. Termination of Employment.

 

  a) Employee hereby resigns voluntarily as of the Effective Date; as such, the
Term of the Employee’s employment under the Existing Employment Agreement shall
terminate on the Effective Date, except that the provisions of the Existing
Employment Agreement that by the terms thereof are to continue beyond the Term
of such employment shall not be affected by this Agreement.

 

3. Transition Arrangements.

 

  a) In consideration of Employee’s entering into the New Employment Agreement,
RXi shall pay Employee the following compensation in lieu of any other
compensation or benefits under the Existing Employment Agreement, or otherwise:

 

  1) Within three business days following the Effective Date, RXi shall (i) pay
Employee $50,000 in cash and (ii) issue to Employee under RXi’s 2007 Incentive
Plan $50,000 of shares of RXi common stock valued for this purpose at the
closing price of RXi common stock as reported on The NASDAQ Capital Market on
the Effective Date.

 

- 1 -



--------------------------------------------------------------------------------

  2) To the extent it shall not have done so previously, within three business
days following the Effective Date, RXi shall pay Employee any accrued and unpaid
Base Salary as of the Effective Date.

 

  3) Employee acknowledges and agrees that any and all accrued and unpaid
vacation pay and other paid time off of Employee shall be assumed by RNCS and
honored by RNCS under the New Employment Agreement.

 

  4) To the extent it shall not have done so previously, upon presentation by
Employee after the Effective Date, RXi shall reimburse Employee for any
previously unreimbursed business expenses incurred by her prior to the Effective
Date in accordance with RXi’s usual expense reimbursement policies.

 

  5) In conjunction with the Spin-off Closing, RXi shall grant to Employee under
RXi’s 2007 Incentive Plan an option to purchase up to 50,000 shares of RXi
common stock at an exercise price equal to the closing price of RXi common stock
as reported on The NASDAQ Capital Market as of the date of the Spin-off Closing
and otherwise on the terms set forth in the form of Option Agreement attached
hereto as Exhibit 1.

 

  6) To the extent it shall not have done so previously, RXi shall reimburse
Employee, promptly upon presentation by Employee of invoices therefor, for legal
services and disbursements, not to exceed $10,000 in the aggregate, incurred by
her in connection with the negotiation and preparation of this Agreement, the
New Employment Agreement and the Definitive Agreements, tax and other legal
analysis of the transactions contemplated hereby and thereby and related
matters. Additionally, to the extent it shall not have done so previously, RXi
shall, upon presentation by Employee of appropriate documentation, reimburse
Employee as provided in the Existing Employment Agreement for her relocation
expenses as follows:

 

  (i) Closing costs on the sale of Employee’s Colorado home up to a maximum of
7% of $500,000 (i.e., $35,000); and

 

  (ii) Up to $20,000 to cover taxes on non-tax-free components of Employee’s
relocation package under the Existing Employment Agreement and the foregoing
reimbursement.

 

  7) To the extent it shall not have done so previously, within three business
days following the Effective Date, RXi shall pay Employee $5,000 relating to the
recent release by the FDA of the clinical CMC hold on RXi’s NewVax product
candidate.

 

- 2 -



--------------------------------------------------------------------------------

  b) Employee acknowledges and agrees that the foregoing compensation is all of
the compensation and benefits payable or otherwise to be provided to Employee by
RXi on and after the Effective Date in connection with or as a result of
Employee’s employment, or termination of her employment, with RXi, and that
Employee is not entitled to any other compensation, benefits or perquisites from
RXi.

 

  c) Employee agrees that all compensation payable under this paragraph 3 shall
be paid after withholding for taxes that, in RXi’s reasonable good faith
judgment, are required to be withheld by RXi.

 

4. RXi Property. Employee hereby acknowledges and agrees that, to the extent she
has not previously done so, and except as RXi may otherwise agree in light of
the ongoing services to be performed by her under the New Employment Agreement,
on the Effective Date Employee shall return to RXi all RXi property, including,
but not limited to, all keys, credit cards, documents, equipment (including
computer and telephone equipment) files, data, and records of any kind
whatsoever that she has, or has had, in her possession or control.

 

5. Transition Agreements.

 

  a) Subject to the terms and provisions of this Agreement and Employee’s
compliance herewith:

 

  1) From and after the Effective Date until the Spin-Off Closing, Employee
shall be entitled to continue, at her election, to participate in all group
health plans and other employee benefit plans, including 401(k) plans, generally
made available to employees of RXi. Nothing herein, however, shall affect RXi’s
right to modify, amend, change or discontinue any such plans at any time.

 

6. Release; Further Assurances.

 

  a) In further consideration of RXi entering into this Agreement, and its
promise to make payments and to provide benefits hereunder to which Employee is
otherwise not entitled, Employee shall, concurrently with her execution and
delivery of this Agreement, execute and deliver to RXi the Release.

 

  b) The Parties hereby agree to make, execute and deliver such other
instruments or documents, and to do or cause to be done such further or
additional acts, as may be reasonably necessary to effectuate the purposes or to
implement the terms of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7. Definitions.

 

  a) As used in this Agreement, the following capitalized terms shall have the
meanings indicated:

 

  1) “Agreement” means this Separation and Transition Agreement, as it may be
amended as provided herein.

 

  2) “Definitive Agreements” means, collectively, the Contribution Agreement
between RXi and RNCS and the Agreement between RNCS and Advirna, LLC, an
affiliate of Employee, each dated the date hereof, as they may be amended as
provided therein, together with the SPA.

 

  3) “Effective Date” has the meaning set forth in the RNCS Employment
Agreement.

 

  4) “Employee” means Anastasia Khvorova, Ph.D.

 

  5) “Existing Employment Agreement” means the Employment Agreement, made as of
October 17, 2008, between Employee and RXi, as amended to date.

 

  6) “New Employment Agreement” means the Employment Agreement to be entered
into between RNCS and Employee on terms mutually satisfactory to RNCS and
Employee.

 

  7) “Parties” means the Employee and RXi, collectively.

 

  8) “RXi” means RXi Pharmaceuticals Corporation, a Delaware corporation (to be
renamed Galena Biopharma, Inc.).

 

  9) “Release” means the General Release in the form attached hereto as
Exhibit 2.

 

  10) “SPA” means the Securities Purchase Agreement among RXi, RNCS, Tang
Capital Partners L.P., and RTW Investments, LLC, dated the date hereof, as it
may be amended as provided therein.

 

  11) “Spin-Off Closing” has the meaning set forth in the SPA.

 

8. Miscellaneous.

 

  a) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Massachusetts without regard to any conflict or
choice of law rules that would result in the application of any other state’s
law.

 

- 4 -



--------------------------------------------------------------------------------

  b) Should any provision of this Agreement or any portion hereof, be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be automatically conformed to
the law, if possible, or deemed not to be part of this Agreement.

 

  c) The Parties to this Agreement acknowledge that they have entered into this
Agreement voluntarily, without coercion and based upon their judgment and not in
reliance upon any representation or promises made by the other party other than
those contained or referred to herein. This Agreement, including Exhibits,
incorporates and constitutes the entire agreement among the Parties regarding
the subject matter hereof and supersedes all prior negotiations, understandings
and agreements between the Parties hereto with respect to the subject matter
hereof. This Agreement may not be modified or cancelled, nor may any provision
with respect to it be waived, except in a writing signed by the Parties.

 

  d) This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective heirs, legal representatives, successors and
assigns.

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Separation and Transition
Agreement to be executed as of the date first set forth above.

 

/s/ Anastasia Khvorova          ANASTASIA KHVOROVA, Ph.D.

 

RXi PHARMACEUTICALS CORPORATION By:     /s/ Mark J. Ahn           

Mark J. Ahn, Ph.D.

President and Chief Executive Officer

 

ACKNOWLEDGED:

RNCS, INC.

By:     /s/ Mark J. Ahn           

Mark J. Ahn, Ph.D.

President and Treasurer

 

- 6 -